

Exhibit 10.17


STOCKHOLDER VOTING AGREEMENT


THIS STOCKHOLDER VOTING AGREEMENT (this “Agreement”), dated as of July ___,
2009, is entered into by and among those individuals named as Stockholders on
the signature pages hereto (each of whom is individually designated herein as a
“Stockholder” and collectively referred to herein as the “Stockholders”),
MEDIALINK WORLDWIDE INCORPORATED, a Delaware corporation (the “Company”), THE
NEWSMARKET, INC., a Delaware corporation (“Parent”) and TNM GROUP INCORPORATED,
a Delaware corporation (“Merger Sub”).  Capitalized terms used herein and not
otherwise defined herein have the meaning given such terms in the Merger
Agreement (as defined below).


RECITALS:


The Company, Parent and Merger Sub are concurrently with the execution of this
Agreement entering into an Agreement and Plan of Merger, dated as of the date
hereof (as it may be modified or amended from time to time, the “Merger
Agreement”) pursuant to which, among other things, Merger Sub would be merged
with and into the Company.


The Stockholders have reviewed a copy of the Merger Agreement.


Each Stockholder owns of record and/or beneficially and has the unrestricted
power to vote the shares of Common Stock, par value $.01 per share, of the
Company (the “Shares”) listed opposite such Stockholder’s name on Exhibit
A attached hereto;


Pursuant to the terms of the Merger Agreement, the Company has agreed, among
other things, to call a meeting of its stockholders for the purpose of voting
upon the approval and adoption of the Merger Agreement and the transactions
contemplated thereby, including the Merger (such meeting, together with any
adjournments thereof, the “Meeting”).


It is a condition to Parent and Merger Sub entering into the Merger Agreement
that the Stockholders shall have entered into this Agreement providing, among
things, that the Stockholders vote their Shares in favor of the Merger.


AGREEMENT:


NOW, THEREFORE, in consideration of the Company, Parent and Merger Sub entering
into the Merger Agreement and the respective representations, warranties,
covenants and agreements set forth herein and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.           Representations and Warranties of the Stockholders.  Each
Stockholder severally (not jointly and severally) represents and warrants to
Parent and Merger Sub as follows:

 

--------------------------------------------------------------------------------

 

(a)           Ownership of Securities. As of the date hereof, such Stockholder
is the record and/or beneficial owner of the number of Shares set forth on
Exhibit A attached hereto (such Shares, together with any Shares or other
capital stock or securities of the Company hereafter acquired by such
Stockholder, the “Subject Securities”).  Such Stockholder (i) has sole voting
power and/or sole power to issue instructions with respect to the voting of the
Subject Securities, sole power of disposition, sole power of exercise or
conversion and/or the sole power to demand, whether directly or through a
broker, appraisal rights, in each case with respect to all of the Subject
Securities and (ii) on the date of the Meeting, will have sole voting power
and/or sole power to issue instructions with respect to the voting of all of
such Subject Securities, and the sole powers of disposition, exercise and/or to
demand appraisal rights, in each case with respect to all of such Subject
Securities.  As of the date hereof, except for certain stock options not yet
exercised, such Stockholder does not beneficially or of record own any Shares or
other capital stock or securities of the Company other than those set forth on
Exhibit A.


(b)           Power; Binding Agreement.  Such Stockholder has the legal
capacity, power and authority to enter into and perform all of such
Stockholder’s obligations under this Agreement.  The execution, delivery and
performance of this Agreement by such Stockholder will not violate any other
agreement to which such Stockholder is a party including, without limitation,
any trust agreement, voting agreement, stockholders’ agreement or voting trust.
 This Agreement has been duly and validly authorized, executed and delivered by
such Stockholder and constitutes a valid and binding agreement of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding at law
or in equity.


(c)           No Conflicts.  No filing with, and no permit, authorization,
consent or approval of, any state or federal public body or authority is
necessary for the execution of this Agreement by such Stockholder and the
consummation by such Stockholder of the transactions contemplated hereby.
 Neither the execution and delivery of this Agreement by such Stockholder nor
the consummation by such Stockholder of the transactions contemplated hereby nor
compliance by such Stockholder with any of the provisions hereof shall conflict
with or result in any breach of any organizational documents applicable to such
Stockholder, result in a violation or breach of, or constitute (with or without
notice or lapse of time or both) a default (or give rise to any third-party
right of termination, cancellation, material modification or acceleration) under
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, contract, commitment, arrangement, understanding, agreement
or other instrument or obligation of any kind to which such Stockholder is a
party or by which such Stockholder’s properties or assets may be bound or
violate any order, writ, injunction, decree, judgment, order, statute, rule or
regulation applicable to such Stockholder or any of such Stockholder’s
properties or assets.


(d)           No Proxies etc.  The Subject Securities are now and at all times
during the term hereof will be held by such Stockholder, or by a nominee or
custodian for the benefit of such Stockholder, free and clear of all proxies,
voting trusts or agreements, understandings or arrangements.

 
2

--------------------------------------------------------------------------------

 

2.           Agreement to Vote.  At every meeting of the stockholders of the
Company, including without limitation the Meeting, called with respect to any of
the following, and at every adjournment thereof, and on every action or approval
by written consent of the stockholders of the Company with respect to any of the
following, each Stockholder, severally and not jointly, agrees, in its capacity
as a stockholder only, that it shall vote or execute a written consent, as the
case may be, with respect to all the Subject Securities as to which it has power
to vote in any such vote or consent as follows:


(a)           in favor of the Merger and the approval and adoption of the Merger
Agreement and each of the other transactions contemplated thereby;


(b)           against the approval of an Acquisition Proposal; and


(c)           against any other action or agreement (other than the Merger
Agreement or the transactions contemplated thereby) that could reasonably be
expected to impede, interfere with or delay the Merger or this Agreement
including, but not limited to: (i) any extraordinary corporate transaction, such
as a merger, consolidation or other business combination involving the Company
or its Subsidiaries (other than a transaction involving Merger Sub); (ii) a
sale, lease or transfer of a material amount of assets of the Company or its
Subsidiaries or a reorganization, recapitalization or liquidation of the Company
or its Subsidiaries; (iii) any change in the management or board of directors of
the Company, except as otherwise agreed to in writing by Parent; (iv) any
material change in the present capitalization or dividend policy of the Company
or any amendment of the Company’s certificate of incorporation; or (v) any other
material change in the Company’s corporate structure or business.


No Stockholder shall enter into any agreement, arrangement or understanding with
any Person the effect of which would be inconsistent or violative of the
provisions and agreements contained in this Section 2.


3.           PROXY. EACH STOCKHOLDER HEREBY GRANTS TO, AND APPOINTS MERGER SUB
AND THE PRESIDENT OF MERGER SUB, IN HIS OR HER CAPACITY AS AN OFFICER OF MERGER
SUB, AND ANY INDIVIDUAL WHO SHALL HEREAFTER SUCCEED TO SUCH OFFICE, AND ANY
OTHER DESIGNEE OF MERGER SUB, EACH OF THEM INDIVIDUALLY, SUCH STOCKHOLDER’S
PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE OR ACT BY
WRITTEN CONSENT WITH RESPECT TO THE SUBJECT SECURITIES WITH RESPECT TO THE
MATTERS IN CLAUSES (a), (b), and (c) OF SECTION 2 ABOVE.  THIS PROXY IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE, AND EACH STOCKHOLDER WILL TAKE SUCH
FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO
EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY
GRANTED BY IT WITH RESPECT TO THE SUBJECT SECURITIES.

 
3

--------------------------------------------------------------------------------

 

4.           Termination.  This Agreement (including the proxy granted in
Section 3 above) shall terminate on the earlier of:


(a)           the date on which the Merger Agreement is terminated in accordance
with its terms, or


(b)           the date on which the Company’s Board of Directors makes a Change
in the Recommendation; or


(c)           the date on which the Merger is consummated.


Upon any termination of this Agreement, this Agreement shall thereupon become
void and of no further force and effect, and there shall be no liability in
respect of this Agreement or of any transactions contemplated hereby or by the
Merger Agreement on the part of any party hereto or any of its directors,
officers, partners, stockholders, employees, agents, advisors, representatives
or affiliates, provided, however, that nothing herein shall relieve any party
from liability for any breach of this Agreement prior to such termination, and
provided further that nothing herein shall limit, restrict, impair, amend or
otherwise modify the rights, remedies, obligations or liabilities of any Person
under any other contract or agreement, including, without limitation, the Merger
Agreement.


5.           Covenants of the Stockholders.  Each Stockholder hereby agrees and
covenants that:


(a)           No Solicitation.  Such Stockholder shall not, directly or
indirectly, solicit (including by way of furnishing information) or respond to
any inquiries or the making of any Acquisition Proposal or any proposal by any
Person (other than Parent or Merger Sub and other than advising such Person of
the existence of this Agreement) with respect to the Company that constitutes or
could reasonably be expected to lead to an Acquisition Proposal.  If such
Stockholder receives any such inquiry or proposal, then it shall promptly inform
Parent of the terms and conditions, if any, of such inquiry or proposal and the
identity of the Person making it.  Such Stockholder will immediately cease and
cause to be terminated any existing discussions or negotiations with any parties
conducted heretofore with respect to any of the foregoing.  Notwithstanding
anything contained herein to the contrary, each Stockholder may act on behalf of
the Company in its capacity as a director or officer of the Company to the
extent the Company is permitted or required to act with respect to an
Acquisition Proposal, and any such action shall not be deemed a violation of
this Section 5(a).


(b)           Restriction on Transfer, Proxies and Noninterference.  Such
Stockholder shall not, directly or indirectly: (i) except pursuant to the terms
of the Merger Agreement, offer for sale, sell, transfer, tender, pledge,
encumber, assign or otherwise dispose of, or enter into any contract, option or
other arrangement or understanding with respect to or consent to an offer for
sale, sale, transfer, tender, pledge, encumbrance, assignment or other
disposition of, any or all of such Stockholder’s Subject Securities; (ii) except
as contemplated hereby, grant any proxies or powers of attorney, deposit any
Subject Securities into a voting trust or enter into a voting agreement with
respect to any Subject Securities; or (iii) take any action that would make any
representation or warranty contained herein untrue or incorrect or have the
effect of preventing or disabling such Stockholder from performing its
obligations under this Agreement.

 
4

--------------------------------------------------------------------------------

 

6.           Appraisal Rights.  Such Stockholder agrees not to exercise any
rights (including, without limitation, under Section 262 of the General
Corporation Law of the State of Delaware) to demand appraisal of any Subject
Securities which may arise with respect to the Merger.


7.           Action in Stockholder Capacity Only.  No Stockholder makes any
agreement or understanding hereunder as a director or officer of the Company. 
Each Stockholder signs this Agreement solely in his, her or its capacity as
record and beneficial owners of the Subject Securities, and nothing herein shall
limit or affect any actions taken in such Stockholder’s capacity as an officer
or director of the Company, including, without limitation, any actions taken by
such person in the exercise of such person’s fiduciary duties as a director of
the Company.


8.           Specific Performance.  Each Stockholder hereby acknowledges that
damages would be an inadequate remedy for any breach of the provisions of this
Agreement and agrees that the obligations of the Stockholder shall be
specifically enforceable and that Parent and Merger Sub shall be entitled to
injunctive or other equitable relief upon such a breach by any Stockholder. 
Each Stockholder further agrees to waive any bond in connection with the
obtaining of any such injunctive or equitable relief.  This provision is without
prejudice to any other rights that Parent or Merger Sub may have against a
Stockholder for any failure to perform the Stockholder’s obligations under this
Agreement.


9.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER PRINCIPLES OF CONFLICTS OF LAWS APPLICABLE
THERETO.


10.         Amendments, No Waivers.


(a)           Any provision of this Agreement may be amended or waived prior to
the Effective Time if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Stockholders, the Company, Parent
and Merger Sub or in the case of a waiver, by the party against whom the waiver
is to be effective.


(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 
5

--------------------------------------------------------------------------------

 

11.         Further Actions.  Each of the parties hereto agrees to cooperate
fully in the effectuation of the transactions contemplated hereby and to execute
any and all additional documents or take such additional actions as shall be
reasonably necessary or appropriate for such purpose.


12.         Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and permitted assigns.  No party
may assign, delegate or otherwise transfer any of its rights or obligations
under this Agreement without the prior written consent of the other parties
hereto.


13.         Exclusive Jurisdiction.  The parties agree that any legal action,
suit or proceeding arising out of or relating to this Agreement or the
agreements and transactions contemplated hereby shall be exclusively instituted
in any federal court located in the State of Delaware or any Delaware state
court, which shall be the exclusive jurisdiction and venue of said legal
proceedings, and each party hereto consents to the personal jurisdiction of such
courts and waives any objection that such party may now or hereafter have to the
personal jurisdiction of such courts or the laying of venue of any such action,
suit or proceeding.


14.         Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made if and when delivered personally or by overnight courier or sent by
electronic transmission, with confirmation received, to the address or telecopy
number specified in this Section 14 or to such other address or telecopy number
as any party may furnish to the other parties in writing in accordance herewith:


(a)           If to any Stockholder, to the applicable address set forth
opposite such Stockholder’s name on Exhibit A attached hereto.


(b)           If to the Company, Parent or Merger Sub, to the applicable address
set forth in Section 10.1 of the Merger Agreement.


15.         Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.


16.         Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the legal substance of the rights and
obligations contemplated by this Agreement are not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in order that the Merger
and other transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.


[Signature page follows]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Stockholder, the Company, Parent and Merger Sub have
executed this Agreement to be effective as of the date set forth in the first
paragraph above.
 
COMPANY:
 
Medialink Worldwide Incorporated
   
By:
/s/ Kenneth Torosian
Name:  
Kenneth Torosian
Title:
Chief Financial Officer
   
PARENT:
 
The Newsmarket, Inc.
   
By:
/s/ James K. Lonergan
Name:
Jim Lonergan
Title:
CEO/resident
   
MERGER SUB:
 
TNM Group Incorporated
   
By:
/s/ James K. Lonergan
Name:
Jim Lonergan
Title:
CEO/resident
   
STOCKHOLDERS:
   
/s/ Laurence Moskowitz
Laurence Moskowitz
 
/s/ Lawrence Thomas
Lawrence Thomas
 
/s/ Kenneth G. Torosian
Kenneth G. Torosian

 
[SIGNATURE PAGE TO STOCKHOLDER VOTING AGREEMENT]

 
7

--------------------------------------------------------------------------------

 


/s/ Bruce E. Bishop
Bruce E. Bishop
 
/s/ Harold Finelt
Harold Finelt
 
/s/ John M. Greening
John M. Greening
 
/s/ Douglas S. Knopper
Douglas S. Knopper
 
/s/ Catherine Lugbauer
Catherine Lugbauer
 
/s/ James J. O’Neill
James J. O’Neill
 
/s/ Jeffrey Stone
Jeffrey Stone
 
/s/ Theodore Wm. Tashlik
Theodore Wm. Tashlik



[SIGNATURE PAGE TO STOCKHOLDER VOTING AGREEMENT]


 
8

--------------------------------------------------------------------------------

 